Citation Nr: 0402358	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  02-03 354	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1961 to November 1965.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2000 rating decision of the Department of Veterans Affairs 
(VA) Waco, Texas Regional Office (RO).  


FINDING OF FACT

A hearing loss disability was not manifested in service; 
sensorineural hearing loss was not manifested in the first 
post-service year; and there is no competent evidence 
relating the veteran's current hearing loss to service or to 
any noise trauma therein.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  In Quartuccio v. Principi, 16 Vet. App. 183 
(2002), the United States Court of Appeals for Veterans 
Claims (Court) provided guidance regarding notice 
requirements under the VCAA.  

VA has fully complied with the mandates of the VCAA.  The 
claim was considered on the merits and the appellant was 
provided a copy of the decision denying his claim.  The claim 
and the decision appealed preceded enactment of the VCAA; 
logically, notice of the VCAA could not have preceded the 
decision.  By the January 2003 VCAA letter, the February 2002 
Statement of the Case (SOC), and the October 2002 
Supplemental SOC the veteran was advised of the controlling 
law and regulations.  These communications informed him what 
evidence was of record and what evidence was needed to 
establish entitlement to the benefit sought.  Furthermore, 
the January 2003 letter advised him of the changes in duty to 
assist resulting from the VCAA, and specifically advised him 
of his and VA's respective responsibilities in development of 
evidence.  The veteran has indicated he has nothing more to 
submit, and requested expeditious handling.  He clearly is 
not prejudiced by the Board's proceeding with a merits review 
at this point (Conway v. Principi, No. 03-7072 (Fed. Cir. 
Jan. 7, 2004)), and under the Veterans Benefit Act of 2003, 
Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003) (VBA)), 
the Board may proceed.  

The record includes service medical records, private medical 
records, and report of a VA examination.  There is no 
indication that any pertinent evidence remains outstanding.  
All notice and duty to assist requirements appear to be met.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Factual Background

The veteran's DD Form 214 indicates that his military 
occupation (MOS) was helicopter mechanic.  

Service medical records show no complaints or findings 
indicative of ear trouble or hearing loss during service.  On 
September 1965 examination prior to separation, the veteran's 
ears were found to be normal.  Audiometry revealed puretone 
thresholds, in decibels, (converted from ASA to ISO values 
for consistency), were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
0
LEFT
5
0
5
5
0
In June 2000, the veteran submitted a claim seeking service 
connection for bilateral hearing loss.  Private audiometry in 
June 2000 (presented in chart form) appears to show bilateral 
hearing loss disability.  The etiology of the disability is 
not stated.  

On VA audiological examination in July 2002, audiometry 
revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
--
50
55
55
65
LEFT
--
40
55
55
65

Speech recognition scores were 92 percent for the right ear 
and 96 percent for the left ear.  The diagnosis was bilateral 
sensorineural hearing loss.  The examiner noted that the 
veteran attributed his hearing loss to extensive noise 
exposure from aircraft while on active duty.  His post-
service noise exposure included work as an automobile 
mechanic.  The examiner noted that the service medical 
records included flight physicals with audiometric testing 
done at frequent intervals, all of which were "completely 
normal," and concluded that since the veteran had well-
documented normal auditory thresholds every time he was 
tested on active duty, including his separation examination, 
it was his opinion that the veteran's hearing loss occurred 
subsequent to separation from service:  "[t]herefore, it is 
my opinion that it is VERY UNLIKELY that the veteran's 
current hearing loss is related to noise exposure that 
occurred while in the military" (emphasis in original).  

Analysis

A veteran is entitled to compensation (service connection) 
for disability resulting from disease contracted or injury 
suffered in service, or, if the disability preexisted 
service, for aggravation of the preexisting disease or injury 
in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

Based on official audiometry, the veteran currently has a 
bilateral hearing loss disability as defined in 38 C.F.R. 
§ 3.385.  What remains to be shown for entitlement to service 
connection for hearing loss to be established is evidence of 
disease or injury in service, and evidence of a nexus between 
the current hearing loss disability and the disease or injury 
in service.  The veteran's MOS in service, helicopter 
mechanic, reflects that he was regularly placed in known 
noisy environments in service.  Thus, injury in service 
(noise trauma) may be conceded.  What still remains to be 
established is a nexus between current bilateral hearing loss 
disability and the noise exposure in service.  

Service medical records are negative for complaints or 
medical findings regarding defective hearing or ear problems 
during service or at separation.  Audiometry in service 
showed the veteran's hearing was within normal limits.  So 
service connection for hearing loss on the basis that the 
disability was first manifested in service (and has 
persisted) is not warranted.  Likewise, there is no evidence 
that sensorineural hearing loss was manifested in the first 
post-service year.  Consequently, presumptive service 
connection for sensorineural hearing loss (as an organic 
disease of the nervous system) also is not warranted.  
38 C.F.R. § 3.309.  

Service connection is still not precluded if hearing loss can 
otherwise be linked to service.  Ledford v. Derwinski, 3 Vet. 
App. 87 (1992).  On review of the evidence, however, the 
Board finds that the file contains no medical evidence that 
links the veteran's hearing loss to service.  The VA 
physician who conducted the July 2002 examination concluded 
specifically that the veteran's hearing loss is not 
attributable to service or noise exposure therein.  This is 
the only competent evidence regarding nexus between current 
hearing loss disability and service.  The veteran has not 
indicated that any other VA or private physician has ever 
told him that his hearing loss is due to noise exposure in 
service.  The Board has considered statements from the 
veteran in which he asserts his hearing loss is due to in-
service acoustic trauma.  Because he is a layman, his opinion 
in this matter is not competent evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Without medical evidence 
linking the current hearing loss disability to service, the 
preponderance of the evidence is against the veteran's claim.  
Hence, it must be denied.    



ORDER

Service connection for bilateral hearing loss is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



